Mr. Justice Dickey delivered the opinion of the Court: It is insisted that a court of chancery has not jurisdiction in this case. It is said- appellee was not a partner with appellants, and hence the case does not fall under the head of accounts between partners, and that there is not any such complication of accounts as might otherwise call for the intervention of a court of chancery. It is true appellee was not a partner with appellants, but to ascertain his true compensation it is necessary to adjust the accounts of the partnership of appellants, for the amount of the net profits of that business must be ascertained before the true amount of the compensation of appellee can be fixed. Every reason for the adjustment of the accounts between partners, in a court of chancery, applies with equal force in this case, and we think the subject matter is a fit subject for a court of chancery. As to the merits of this controversy, after a careful examination of the record we are not convinced that any error has been committed by the court by which any wrong has been done to appellants. The controversy relates chiefly to questions of fact. A discussion of the items in detail could subserve no useful purpose. We content ourselves in saying that we find no cause for disturbing the decree. The judgment of the Appellate Court is therefore affirmed. Judgment affirmed.